     Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 1 of 9 PageID #: 14




                   IN THE UNITED STATES DISTRICT COURT
                  IN AND FOR THE DISTRICT OF DELAWARE


MATTHEW H. FURNISS,                           ) C.A. No.
individually and as parent and natural        )
guardian for B.F. (Minor)                     ) TRIAL BY JURY DEMANDED
                                              )
                    Plaintiffs,               )
v.                                            )
                                              )
CINEMARK HOLDINGS, INC. d/b/a                 )
CINEMARK CHRISTIANA and XD,                   )
CINEMARK U.S.A., INC.                         )
                                              )
                    Defendants.               )



                                   COMPLAINT

                                  INTRODUCTION

        Plaintiff, MATTHEW H. FURNISS, individually and as parent and natural

guardian of BENJAMIN FURNISS, by his undersigned counsel, files this action

against Defendants CINEMARK HOLDINGS, INC., d/b/a CINEMARK

CHRISTIANA and XD, and CINEMARK U.S.A., INC., (hereinafter

“Defendants”) for personal injuries sustained while the minor plaintiff was

lawfully on the premises of the Defendants.

                                  PARTIES

        1.    Plaintiff, MATTHEW H. FURNISS, is a citizen of the

Commonwealth of Pennsylvania presently residing at 2350 Hillside Lane, Aston,

                                         1
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 2 of 9 PageID #: 15




Pennsylvania 19014.

       2.    Plaintiff, B.F. (Minor), (hereinafter referred to as the “minor

plaintiff”) is a citizen of the Commonwealth of Pennsylvania and resides with his

father, plaintiff Matthew H. Furniss. The minor plaintiff was four (4) years old at

the time of the injury.

       3.    Defendant, CINEMARK HOLDINGS, INC. d/b/a CHRISTIANA and

XD, upon information and belief, is a Delaware corporation organized and existing

under and by virtue of the laws of the State of Delaware, with service of process to

be served on its registered agent Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware, 19808.

       4.    Defendant, CINEMARK U.S.A., INC., upon information and belief, is

a foreign corporation organized and existing under and by virtue of the laws of the

State of Texas, with service of process to be served on its registered agent

Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware,

19808. Cinemark U.S.A. is the corporate parent and owner of Cinemark Holdings

Inc.

       5.    Cinemark Holdings, Inc., and Cinemark U.S.A., Inc. are collectively

referred to as the “Cinemark Defendants.”         The Cinemark Defendants, upon

information and belief, operate a movie theatre and entertainment business as

Cinemark Christiana and XD at 1200 Christiana Mall, Newark Delaware 19702, the


                                          2
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 3 of 9 PageID #: 16




location of minor plaintiff’s personal injury, which is the subject matter of this

action.

            NATURE OF THE ACTION, JURISDICTION AND VENUE

      6.    Plaintiff hereby restates and avers as though fully set forth herein the

averments contained in paragraphs 1 through 5 above.

      7.    Plaintiff’s cause of action against Defendants arises out of the

negligence and recklessness of the Defendants under the laws of the State of

Delaware, where the plaintiff’s personal injury claim arose.

      8.    This Court has jurisdiction over this matter on grounds of diversity of

citizenship pursuant to 28 U.S.C.S. §1332 et seq. (2019). The Plaintiff is a citizen

of the State of Pennsylvania. Cinemark Holdings is a corporation incorporated under

the laws of the State of Delaware and does business in Delaware as Cinemark

Christiana and XD at 1200 Christian Mall, Newark Delaware 19702. Defendant

Cinemark U.S.A. is a Texas corporation with its principal place of business located

in Plano, Texas.

      9.    The amount in controversy, without interest and costs, exceeds

$75,000.00, the sum or value specified in 28 U.S.C.S. § 1332.

      10.   Venue and personal jurisdiction as to Plaintiff’s claims against

Defendant properly lies in the District of Delaware pursuant to 28 U.S.C.S. § 1391

as the claim arose in this judicial district, and the Defendants are doing business in


                                          3
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 4 of 9 PageID #: 17




this judicial district at the time of commencement of this action.

                            FACTUAL BACKGROUND

       11.   Plaintiff hereby restates and avers as though fully set forth herein the

averments contained in paragraphs 1 through 10 above.

       12.   On August 25, 2019, minor plaintiff, in the company of his biological

mother, while at all times exercising due care as a member of the general public was

lawfully on the property of Cinemark Christiana and XD.

       13.   Prior to the August 25, 2019 incident, the Cinemark Defendants

through its employees and agents placed several top-heavy and unstable, marble

circular high top tables each surrounded by tall chairs in the concessions area of the

theatre.

       14.   While in the concessions area, the minor plaintiff was pulling himself

up into one of the tall chairs while holding unto the top-heavy and unstable table top

supported by a single slim pillar with a very small base, when the table suddenly and

without warning tipped over and violently fell unto minor plaintiff, severely injuring

him.

                           COUNT I – NEGLIGENCE

       15.   Plaintiff hereby restates and avers as though fully set forth herein the

averments contained in paragraphs 1 through 14 above.

       16.   The Defendants were negligent in that they:


                                          4
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 5 of 9 PageID #: 18




           a.    Created a dangerous condition in an area of the building over
which they had control;

            b.    Permitted a dangerous condition to exist in an area of the
building over which they had control;

             c.    Failed to implement readily available remedial measures to
ensure the table would not fall over or otherwise pose a hazard;

               d.    Failed to warn patrons of the high risk that the table would tip
over;

               e.    Failed to make its premises safe and secure for its visitors;

            f.    Failed to properly inspect its premises in order to identify
hazards which could cause serious injuries to business invitees and users of its
premises;

               g.    Failed to warn parents of children of the hazard;

               h.    Exposed the minor plaintiff to a dangerous situation;

               i.    Failed to otherwise exercise reasonable care; and

               j.    Were otherwise negligent as further discovery may
demonstrate.

        17.    At all times relevant thereto, and for many years before this incident,

the Cinemark defendants were aware of a tip over hazard associated with heavy

and unstable high top tables.

        18.    According to estimates from the United States Consumer Product

Safety Commission, more than 43,000 consumers are injured each year in tip-over

incidents, with more than 25,000 of those injuries to children under the age of 18.



                                            5
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 6 of 9 PageID #: 19




      19.    Furniture tip-overs have been recognized to be particularly hazardous

for small children, who are at risk of being crushed to death by falling furniture or

being severely injured.

      20.    Each of the aforementioned instances of negligence by the Defendants

constitute the proximate cause of the minor plaintiff’s resultant injuries and

damages.


       COUNT II RECKLESSNESS/WILLFUL AND WANTON CONDUCT

      21.    Plaintiff hereby restates and avers as though fully set forth herein the

averments contained in paragraphs 1 through 20 above.

      22.    The Defendants were reckless, willful and wanton in that they:

               a.   Created a dangerous condition to exist in an area of the building
 over which they had control and knew children would utilize, by placing high top
tables in its concession area that are extremely top heavy with marble countertops
supported by a single slim pillar, presenting an unacceptable risk of tipping over;

              b.     Knew or should have known of a dangerous condition to exist
in an area of the building over which they had control and knew children would
utilize, by placing high top tables in its concession area that are extremely top
heavy with marble countertops supported by a single slim pillar with a very small
base, presenting an unacceptable risk of tipping over;

             c.    Knew or should have known of the need to and failed to
implement readily available remedial measures to ensure the tables were not top
heavy, were reasonably supported by more than a slim pillar, and would not fall
over or otherwise pose a hazard;

             d.     Knew or should have known of the need to and failed to warn
parents of small children utilizing the concession area equipped with the top heavy
unsafe tables of the very high risk that the table would tip over and that children

                                          6
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 7 of 9 PageID #: 20




should not utilize the tables and/or needed to be closely supervised at all times
while utilizing the tables;

             e.     Knew or should have known of the need to and failed to make
its premises safe and secure for its visitors; and

             f.    Were otherwise reckless as further discovery may demonstrate.



                       COUNT III – RESPONDEAT SUPERIOR

      23.    Plaintiff hereby restates and avers as though fully set forth herein the

averments contained in paragraphs 1 through 22 above.

      24.    At the time of the incident, Cinemark Defendants were the principle

employers and the safety, management, and supervisory staff were the Defendant’s

agents.

      25.    Evaluation of the premises for defects, dangers, and hazards, including

hazards associated with the tables, was within the course and scope of the safety,

management, and supervisory employees’/agents’ agency.

      26.    At the time of the incident, Cinemark Defendants’ employees

consciously, recklessly, and negligently failed to properly address a safety hazard

that upon information and belief had been known to exist to such employees.

      27.    Any and all liability of Cinemark Defendants’ safety, management, and

supervisory employees/agents is imputed to the Cinemark Defendants as the

employer/principles.


                                          7
  Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 8 of 9 PageID #: 21




                                          DAMAGES

      28.    As a proximate result of the actions of the Defendants, including

negligence and recklessness, the Plaintiffs have suffered or will suffer damages

which include, but not limited to:

             a.     Amputation of his right index finger;

             b.     Personal injuries, some of which are permanent and disfiguring;

             c.     Pain and suffering;

             d.     Severe emotional distress and mental anguish;
             e.     Past and future medical expenses;
             f.     Loss of future earning capacity; and

             g.     Loss of enjoyment and quality of life in general.
      29.    As a proximate result of the recklessness of the Defendants, as detailed

in Count II above, Plaintiff is also entitled to punitive damages.




      WHEREFORE, Plaintiff demands judgment against the Defendants for

personal injuries, permanent disfigurement, pain and suffering, emotional distress,

past and future medical expenses, loss of future earning capacity, punitive

damages, interest, court costs and any other such relief that this Honorable Court

deems just and proper.




                                           8
 Case 1:20-cv-00602-CFC Document 1 Filed 04/30/20 Page 9 of 9 PageID #: 22




                                    McCANN & WALL, LLC


Dated: April 30, 2020               BY:    /s/ Michael P. Minuti
                                              Michael P. Minuti, Esq. (#6311)
                                              McCann & Wall, LLC
                                              300 Delaware Avenue
                                              Suite 805
                                              Wilmington, DE 19801
                                              (302) 888-1221
                                              Attorneys for Plaintiffs




                                     9
